 1                                                    The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8

 9                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
10                                   AT TACOMA

11

12   UNITED STATES OF AMERICA,
                                                   Case No. 3:19-cv-05682-BHS
13             Plaintiff,

14             v.
                                                   ORDER OF DISBURSEMENT
15   JASON L. KREGER, as Co-
     Representative of
16   the Estate of Dennis W. Kreger, Sr.,
     deceased; ELLA MAE JACKSON-
17
     KREGER, as Co-         Representative of
     the Estate of Dennis W.       Kreger, Sr. ,
18
     deceased; JO ANN V. EYRISH; CHRIS S.
19   GILGORE; LAURA L. GILGORE;
     PACIFIC COUNTY
20

21             Defendants.

22
           This matter comes before the Court on the stipulated motion to disburse
23
     registry funds, submitted by the United States of America, Pacific County, and


                                         1
 1
     Chris and Laura Gilgore, by and through their attorneys. Having considered all
 2
     relevant documents, the Court hereby ORDERS as follows:
 3
           1.     The Court previously authorized the foreclosure and sale of two parcels
 4
     of property previously identified in this action (hereinafter “Property I” and
 5
     “Property II”). (Dkt. No. 27.) Those properties have been properly sold at public
 6
     auction, in accordance with the Court Order.
 7
           2.     The proceeds of the sale of those parcels has been deposited with the
 8
     Court’s registry.
 9
           3.     The clerk is authorized and directed to draw a check(s) on the funds
10
     deposited in the registry of the Court in the principal amounts set out below, plus
11
     all accrued interest, minus any statutory user fees, payable to the payees set out
12
     below, and mailed to the addresses set out below:
13
                     a. $1,221 (plus accrued interest, minus any statutory user fees)
14
                         shall be disbursed to the Internal Revenue Service for
15
                         reasonable costs of the sale.
16
                            i. This amount shall be made payable to the Internal
17
                               Revenue Service, and mailed to:
18
                                      INTERNAL REVENUE SERVICE
19
                                      ATTN: Gary Chapman
                                      SBSE, Collections ~ PALS
20
                                      1201 Pacific Ave, Ste. 550, M/S W802
21                                    Tacoma, WA 98402

                     b. $5,109.17 (plus accrued interest, minus any statutory user fees)
22
                         shall be disbursed to Pacific County for taxes and interest as to
23
                         both properties, for the 2019, 2020, and 2021 tax years.

                                          2
 1
           i. This amount shall be made payable to Pacific County
 2
              Treasurer and mailed to:
 3
                     Pacific County Treasurer
 4                   P.O. Box 98
                     South Bend, WA 98586
 5
     c. $24,524.83 (plus accrued interest, minus any statutory user
 6
        fees) shall be disbursed to Chris and Laura Gilgore, for their
 7
        50% pre-sale interest in Property II. This is calculated as
 8
        follows: a total of $1,221 in costs was incurred to sell both
 9
        properties, half of that is attributed to Property I, and half to
10
        Property 2. Half of $1,221 is $610.50. A total of $339.84 in
11
        property taxes has accrued on Property II (the Gilgore property).
12
        The gross proceeds of the sale of Property II to the Gilgores is
13
        $50,000. The net proceeds of the sale of Property II is $50,000
14
        minus $339.84 minus $610.50, which equals $49,049.66. 50% of
15
        the net proceeds (equaling the Gilgores’ interest in the property)
16
        is $24,524.83.
17
           i. This amount shall be made payable to ELIZABETH
18
              PENOYAR, DBA ATTORNEY AT LAW, POOLED
19
              FUNDS TRUST ACCOUNT and mailed to:
20
              PO Box 425
21
              South Bend, WA 98586
22   d. The remaining funds, totaling $134,145 (plus accrued interest,
23      minus any statutory users fee), shall be disbursed to the United


                          3
 1
                        States Department of Justice, to satisfy a portion of Dennis W.
 2
                        Kreger’s outstanding tax liabilities.
 3
                            i. This amount shall be made payable to the U.S.
 4
                               Department of Justice, and mailed to:
 5
                                     Department of Justice ATTN: TAXFLU
 6                                   P.O. Box 310 - Ben Franklin Station
                                     Washington, D.C. 20044
 7
     IT IS SO ORDERED.
 8
     Dated this 14th day of July, 2021.
 9

10

11

12

13
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

14

15

16
     Respectfully presented by:
17

18   DAVID A. HUBBERT
     Acting Assistant Attorney General
19
     /s/ Dylan Cerling
20   DYLAN CERLING
     RIKA VALDMAN
21   Trial Attorney, Tax Division
     U.S. Department of Justice
22   P.O. Box 683
     Washington, D.C. 20044-0683
23   Telephone: 202-514-6056 (Valdman)
                  202-616-3395 (Cerling)

                                          4
 1   Fax: 202-307-0054
     rika.valdman@usdoj.gov
 2   dylan.c.cerling@usdoj.gov
     Attorneys for the United States of America
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                         5
